Citation Nr: 0819767	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  06-33 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased rating for residuals of a 
fracture of the left olecranon and ulnar fracture 
(nondominant), currently rated as 20 percent disabling.

5.  Entitlement to an increased rating for degenerative joint 
disease of the left elbow, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in November 2007.  

The issues of entitlement to service connection for hearing 
loss and tinnitus and entitlement to increased ratings for 
residuals of a fracture of the left olecranon and ulnar 
fracture (nondominant) and degenerative joint disease of the 
left elbow being remanded are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has a sinus disorder that is likely attributable 
to his period of active military service.


CONCLUSION OF LAW

The veteran has a sinus disorder that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Given the fully 
favorable decision, discussed below, the Board finds that any 
deficiency with regard to the timing or content of the VCAA 
notice as to the issue of the timeliness of his substantive 
appeal is moot or represents harmless error.

II.  Factual Background

The veteran's service treatment records (STRs) reveal that 
the veteran was involved in a motorcycle accident in April 
1987.  The veteran sustained fractures of the left maxilla 
with depression of the inferior orbital floor as well as 
separation of the fragments and widening of the zygomatic 
frontal structure.  There was opacification of the left 
maxillary sinus probably related to fluid or blood.  The 
nasal bone and anterior nasal spine were without definite 
abnormality.  

Associated with the claims file are VA outpatient treatment 
reports dated from April 2003 to March 2007.  In June 2006 
the veteran was noted to have chronic sinus problems with 
accompanying headaches.  

The veteran was afforded a VA examination in July 2006.  A 
computed tomography (CT) scan of the sinuses revealed a 
retention cyst of the floor of the central sphenoid cell and 
a nasal septal deviation toward the right.  The examiner 
diagnosed the veteran with sinus disease.  An addendum 
opinion was obtained in September 2006.  The examiner opined 
that the veteran's sinus disease was directly related to the 
blowout fracture of the left orbit [sustained in service].  
The examiner said the direct impact of the veteran's face to 
the tree caused the deviated nasal septum with subsequent 
related sinus disease.  She said the veteran's deviated nasal 
septum partially obscures the flow of mucus from the 
osteomeatal complex which drains sinus mucous of which we 
produce two quarts every day.  She concluded that inhibition 
of mucous drainage is conducive for infection as bacteria, 
particles, and viruses which are breathed in through the nose 
and follow the tract to the sinuses and cause infection if 
drainage is inhibited.  

The veteran testified at a video conference hearing in 
November 2007.  The veteran said he had a motorcycle accident 
in service and was traveling sixty-five miles per hour and 
hit a tree.  He indicated that he sustained a left orbital 
fracture blowout and that he has metal plates in both 
sinuses.  He testified that his sinuses constantly fill up 
and he has to use Sudafed every other day to alleviate the 
symptoms.  He also said he has very bad headaches for which 
he takes Imitrex.  

III.  Legal Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In the alternative, 
the chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Considering all the evidence of record, and according the 
veteran the benefit of the doubt, the Board finds that 
service connection for a sinus disorder is warranted.  The 
STRs reveal that the veteran sustained fractures of the left 
maxilla with depression of the inferior orbital floor as well 
as separation of the fragments and widening of the zygomatic 
frontal structure in a motorcycle accident in service. Post-
service VA outpatient treatment reports indicate that the 
veteran suffers from chronic sinus problems with accompanying 
headaches since service.  

The Board is cognizant that STRs do not document any nasal 
bone involvement as a consequence of his in-service injury.  
However, the July 2006 VA examiner diagnosed the veteran with 
sinus disease and a CT scan of the sinuses revealed a 
retention cyst of the floor of the central sphenoid cell and 
a nasal septal deviation toward the right.  In an addendum 
opinion obtained in September 2006 the examiner opined that 
the veteran's sinus disease was directly related to the 
blowout fracture of the left orbit [sustained in service].  
The examiner said the direct impact of the veteran's face to 
the tree caused the deviated nasal septum with subsequent 
related sinus disease.  She said the veteran's deviated nasal 
septum partially obscures the flow of mucus from the 
osteomeatal complex which drains sinus mucous of which we 
produce two quarts every day.  She concluded that inhibition 
of mucous drainage is conducive for infection as bacteria, 
particles, and viruses which are breathed in through the nose 
and follow the tract to the sinuses and cause infection if 
drainage is inhibited.  

Because the Board may not rely on its own unsubstantiated 
medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), it must rely on an informed medical opinion in 
order to adjudicate a claim.  In this case, although the STRs 
are negative for evidence of nasal bone involvement at the 
time of his in-service injury, a competent VA health care 
provider conducted a thorough physical examination, and 
reviewed the claims file, including the results of past 
diagnostic studies.  That examiner specifically concluded 
that the veteran's in-service injury resulted in a deviated 
nasal septum with subsequent related sinus disease.  
Consequently, the Board finds that the evidence is at least 
in equipoise, and, having resolved doubt in favor of the 
veteran, the Board further finds that service connection for 
a sinus disorder is granted.  


ORDER

Entitlement to service connection for a sinus disorder is 
granted.


REMAND

The veteran claims that he has hearing loss and tinnitus 
related to noise exposure while he was in service and that 
his service-connected residuals of a fracture of the left 
olecranon and ulnar fracture (nondominant) and degenerative 
joint disease of the left elbow warrant increased ratings.  

With regard to the hearing loss and tinnitus claims, the 
veteran's DD214 indicates that his military occupation 
specialty (MOS) was an aircraft armament systems technician 
for three years and six months, a maintenance schedules 
specialist for four years and four months, a service 
supervisor for five years, a flight emergency technician for 
one year and ten months, and a nuclear weapons specialist for 
seven years and four months.  

The veteran's STRs include his October 1973 entrance 
examination which included an audiometric examination which 
indicates that the veteran's hearing acuity was normal at his 
entry into service.  Audiometric examinations performed in 
January 1974, April 1977, May 1980, February 1985, May 1986, 
January 1987, August 1987, and January 1991 reveal varied 
results but all indicate that the veteran's hearing acuity 
was normal according to VA standards.  A separation 
examination was not included in the STRs.  

However, when audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a disability within the meaning 
of 38 C.F.R. § 3.385 at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service.  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).

In this case, the veteran testified that he was exposed to 
power units, aircraft engines, fighters, bombers, tankers, 
and explosives including disposal of C-4, blasting caps, and 
rocket mortars.  He said he was provided with only "Mickey 
Mouse" ears as hearing protection.  He reported he noticed 
ringing in his ears while he was in service but did not pay 
attention to the ringing.  The veteran testified that he 
mainly had a constant ringing in his left ear.  He indicated 
that he currently has difficulty hearing women's voices and 
the television.  He said he was not provided a separation 
examination when he retired from service.  

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
[including statements of the claimant]," and where, the 
claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination. 

In light of the similarly between the facts of this case, and 
Charles, the Board finds that the veteran should be afforded 
a VA audiological examination in order to determine whether 
he currently suffers from hearing loss and tinnitus and to 
obtain a medical opinion.  38 C.F.R. § 3.159(c)(4) (2007).

In addition, the veteran reported that he was seen at the 
Seattle, Washington VA Medical Center (VAMC) for his left 
elbow disability in May 2007.  The VA outpatient treatment 
records associated with the claims file are dated through 
March 2007.  Consequently, any records promulgated by VA 
after March 2007 should be obtained.  

Finally, the Board finds that there is insufficient competent 
medical evidence on file to make a decision on the veteran's 
claims for increased ratings, and must therefore remand to 
afford the veteran another examination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Significantly, the 
veteran averred in an April 2007 statement that his left 
elbow disability has worsened since his last VA examination 
in February 2007.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide the 
veteran VCAA notice on his claims 
for higher ratings, which comply 
with recent case precedent.  See 
Vazquez-Flores, supra.  

2.  The AMC should obtain any 
outstanding VA and private treatment 
records identified by the veteran 
which have not already been 
associated with the claims file.  
Any necessary releases should be 
obtained from the veteran.  
Specifically, seek all outpatient 
treatment reports from the Seattle, 
Washington VA Medical Center (VAMC) 
dated after March 2007.  If the AMC 
is unsuccessful in obtaining any 
medical records, it should inform 
the veteran and his representative 
of this and ask them to provide a 
copy of additional medical records 
they may have obtained on their own 
that have not been secured 
previously.  The veteran should be 
specifically asked to submit any 
pertinent information or evidence 
that he may have in his possession.

3.  After the above requested 
development is accomplished, the 
veteran should be afforded a VA 
audiological examination for 
compensation purposes.  The claims 
folder and a copy of this remand 
should be made available to and 
reviewed by the examiner prior to 
the examination.  Audiological 
testing should be conducted, 
including speech discrimination.  
The examiner should provide an 
opinion as to the medical 
probability that any impairment of 
hearing acuity is traceable to the 
veteran's period of military 
service.  The examiner is also 
requested to provide an opinion 
regarding the veteran's tinnitus.  A 
complete rationale for each opinion 
expressed must be provided.

The AMC should also arrange for the 
veteran to undergo a VA examination 
to evaluate the residuals of 
residuals of a fracture of the left 
olecranon and ulnar fracture 
(nondominant) and for degenerative 
joint disease of the left elbow.  .  
The claims folder and a copy of this 
remand should be made available to 
and reviewed by the examiner prior 
to the examination.  All necessary 
tests and studies should be 
conducted in order to identify the 
residuals of a fracture of the left 
olecranon and ulnar fracture 
(nondominant) and for degenerative 
joint disease of the left elbow.  
The report of examination should 
contain a detailed account of all 
manifestations of the disabilities.  
The report of examination must 
include the complete rationale for 
all opinions expressed.

The AMC should ensure that the 
examination reports comply with this 
remand and the questions presented 
in the AMC's examination requests.  
If the reports are insufficient, 
they should be returned to the 
examiners for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claims, to include denial.  See 38 
C.F.R. § 3.655 (2007).

4.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the examination 
reports to ensure that they are 
responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If 
any benefit sought is not granted, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


